Order entered July 31, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00984-CV

                 IN RE STAIN DALLAS CONTRACTING, INC., Relator

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-12846

                                        ORDER


       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for temporary relief. We ORDER relator to bear the costs of this

original proceeding.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE